Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18, 34 and 40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “wherein each of the second elements is coupled to a respective second corporate network by a second waveguide twist such that each of the second elements is oriented oblique to the scan plane and orthogonal to an adjacent first element”. These features reflect the application’s invention and are not taught by the pertinent prior arts Edwards (US 7564421), Connerney (US 4952894) and Milroy (US 9257753). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Edwards, Connerney and Milroy to include features of claim 1.
Dependent claims 2-17 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 18, prior art of record or most closely prior art fails to disclose, “wherein each of the second elements is coupled to a respective second channel by a second waveguide twist such that each of the second elements is oriented oblique to the scan plane and orthogonal to adjacent first elements”. These features reflect the application’s invention and are not taught by the pertinent prior arts Edwards (US 7564421), Connerney (US 4952894) and Milroy (US 9257753). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Edwards, Connerney and Milroy to include features of claim 18.
Regarding claim 34, prior art of record or most closely prior art fails to disclose, “the waveguide bend including a rectilinear corner having two perpendicular surfaces, and a plurality of septa extending from one of the perpendicular surfaces parallel to the other of the perpendicular surfaces”. These features reflect the 
Dependent claim 40 is considered to be allowable by virtue of its dependency on claim 34.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845